DETAILED ACTION
Claims 1 – 21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisdikian (US Patent 8,676,194 B2) and in view of Sato (US Publication 2013/0159991 A1). 
	The teachings Bisdikian as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
	Applicant has amended independent claims 1 and 12 to incorporate the limitation that (*) the set of parameters includes pre-configuration time information indicating point of time when the device is pre-configured. 
	Regarding to the amended limitation (*), Bisdikian does not disclose (*) the set of parameters includes pre-configuration time information indicating point of time when the device is pre-configured. However, Sato discloses the set of parameters includes pre-configuration time information indicating point of time when the device is pre-configured, 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bisdikian and Sato together because they both directed to preconfigure the device using the obtained parameters. Sato’s disclosing of receiving the specified date and time to preconfigure the firmware update for the device would allow Bisdikian to conveniently preconfigure the device at the desire time without interrupting the device operations and synchronize the preconfiguring update smoothly through all/other devices in the network [0217, 0237].
	Regarding claims 2 – 11, the base claim 1 is taught by Bisdikian in view of Sato as disclosed above in claim 1. The additional limitations in claims 2-11 are rejected for the same reasons as set forth in the previous office action. 
	Regarding claims 12 – 20, these claims are directed to a method for implementing the apparatus claims 1 – 9. Thus, these claims 12 – 20 are rejected for the same reasons as set forth in claims 1 – 9 above. 
	Regarding claim 21, Sato discloses the apparatus of claim 1, where the processing circuitry is configured to provide the set of parameters to the device such that the hardware 
	
Response to Arguments
Applicant’s arguments filed on 10/29/2020 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187